Per Curiam.
This is an appeal from the order of the District Court of Washington County denying petitioner’s application for a writ of habeas corpus.
Petitioner is confined in Stillwater Prison pursuant to a conviction for murder in the second degree on February 20, 1952.
The facts involving the commission of the crime are fully stated in our opinion in State ex rel. Crippen v. Rigg, 256 Minn. 41, 96 N. W. (2d) 875. This is the third petition for writ of habeas corpus since that decision. Nothing new is presented in the petition now before us, and no questions are *566raised that have not already been decided. Petitioner requested an immediate hearing pursuant to Minn. St. 589.30, which was granted. There is no merit to this petition or appeal.
Affirmed.